1
2
                                            JS−6
3
4
5
6
7
8
9                         UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
10
11 YOUNG KIM                                     CASE NO:
                                                 2:19−cv−02312−FMO−AGR
12                    Plaintiff(s),
              v.                           ORDER DISMISSING ACTION
13
     FEDEX OFFICE AND PRINT SERVICES, INC. WITHOUT PREJUDICE
14 , et al.
15
16                   Defendant(s).
17
18
19            Having been advised by counsel that the above−entitled action has been settled,
20    IT IS ORDERED that the above−captioned action is hereby dismissed without costs
21    and without prejudice to the right, upon good cause shown within 30 days from the
22    filing date of this Order, to re−open the action if settlement is not consummated.
23    The court retains full jurisdiction over this action and this Order shall not prejudice
24    any party to this action.

25        IT IS SO ORDERED.
26
     DATED: August 2, 2019                          /s/ Fernando M. Olguin
27                                                 Fernando M. Olguin
                                                   United States District Judge
28
